As filed with the Securities and Exchange Commission on August 30, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act file number: 811-21334 NEUBERGER BERMAN INCOME OPPORTUNITY FUND INC. (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer Neuberger Berman Income Opportunity Fund Inc. 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and Addresses of agents for service) Date of fiscal year end: October 31, 2010 Date of reporting period: July 1, 2009 to June 30, 2010 Form N-PX is to be used by a registered managementinvestment company, other than a small business investment company registered on Form N-5 (s.s. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31, of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended, June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4).The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained on Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden of the Secretary, Securities and Exchange Commission, treet, NE, Washington DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s. 3507. Item 1. Proxy Voting Record. Neuberger Berman Income Opportunity Fund Inc. 07/01/2009 - 06/30/2010 AMB Property Corporation Ticker Security ID: Meeting Date Meeting Status AMB CUSIP 00163T109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect T. Robert Burke Mgmt For For For 2 Elect David Cole Mgmt For Against Against 3 Elect Lydia Kennard Mgmt For For For 4 Elect J. Michael Losh Mgmt For Against Against 5 Elect Hamid Moghadam Mgmt For For For 6 Elect Frederick Reid Mgmt For For For 7 Elect Jeffrey Skelton Mgmt For For For 8 Elect Thomas Tusher Mgmt For For For 9 Elect Carl Webb Mgmt For For For 10 Ratification of Auditor Mgmt For For For American Campus Communities, Inc. Ticker Security ID: Meeting Date Meeting Status ACC CUSIP 024835100 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Bayless, Jr. Mgmt For For For Elect R.D. Burck Mgmt For For For Elect G. Steven Dawson Mgmt For For For Elect Cydney Donnell Mgmt For For For Elect Edward Lowenthal Mgmt For For For Elect Joseph Macchione Mgmt For For For Elect Winston Walker Mgmt For For For 2 2010 Incentive Award Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Annaly Capital Management, Inc. Ticker Security ID: Meeting Date Meeting Status NLY CUSIP 035710409 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Brady Mgmt For For For Elect E. Wayne Nordberg Mgmt For For For 2 2010 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For AvalonBay Communities, Inc Ticker Security ID: Meeting Date Meeting Status AVB CUSIP 053484101 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Bryce Blair Mgmt For For For Elect Bruce Choate Mgmt For For For Elect John Healy, Jr. Mgmt For For For Elect Timothy Naughton Mgmt For For For Elect Lance Primis Mgmt For For For Elect Peter Rummell Mgmt For For For Elect H. Jay Sarles Mgmt For For For Elect W. Edward Walter Mgmt For For For 2 Ratification of Auditor Mgmt For For For Boston Properties, Inc. Ticker Security ID: Meeting Date Meeting Status BXP CUSIP 101121101 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mortimer Zuckerman Mgmt For For For Elect Carol Einiger Mgmt For For For Elect Jacob Frenkel Mgmt For For For 2 Repeal of Classified Board and Adoption of Majority Voting for Election of Directors Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against Brookfield Properties Corporation Ticker Security ID: Meeting Date Meeting Status BPO CUSIP 112900105 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board Size Mgmt For For For Elect Gordon Arnell Mgmt For For For Elect William Cahill Mgmt For For For Elect Richard Clark Mgmt For For For Elect Jack Cockwell Mgmt For For For Elect Roderick Fraser Mgmt For For For Elect Paul McFarlane Mgmt For For For Elect Allan Olson Mgmt For For For Elect Robert Stelzl Mgmt For For For Elect Diana Taylor Mgmt For For For Elect John E. Zuccotti Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For CBL & Associates Properties, Inc. Ticker Security ID: Meeting Date Meeting Status CBL CUSIP 124830100 10/07/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For Digital Realty Trust, Inc. Ticker Security ID: Meeting Date Meeting Status DLR CUSIP 253868103 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Magnuson Mgmt For For For Elect Michael Foust Mgmt For For For Elect Laurence Chapman Mgmt For For For Elect Kathleen Earley Mgmt For Withhold Against Elect Ruann Ernst Mgmt For For For Elect Dennis Singleton Mgmt For For For Elect Robert Zerbst Mgmt For For For 2 Ratification of Auditor Mgmt For For For Duke Realty Corporation Ticker Security ID: Meeting Date Meeting Status DRE CUSIP 264411505 07/22/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Stock Mgmt For For For 2 Increase of Authorized Preferred Stock Mgmt For Against Against Essex Property Trust, Inc. Ticker Security ID: Meeting Date Meeting Status ESS CUSIP 297178105 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Keith Guericke Mgmt For For For Elect Issie Rabinovitch Mgmt For For For Elect Thomas Randlett Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Extra Space Storage Inc. Ticker Security ID: Meeting Date Meeting Status EXR CUSIP 30225T102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Spencer Kirk Mgmt For For For Elect Anthony Fanticola Mgmt For For For Elect Hugh Horne Mgmt For For For Elect Joseph Margolis Mgmt For For For Elect Roger Porter Mgmt For For For Elect K. Fred Skousen Mgmt For For For Elect Kenneth Woolley Mgmt For For For 2 Ratification of Auditor Mgmt For For For Federal Realty Investment Trust Ticker Security ID: Meeting Date Meeting Status FRT CUSIP 313747206 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jon Bortz Mgmt For For For Elect David Faeder Mgmt For For For Elect Kristin Gamble Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Performance Incentive Plan Mgmt For Against Against 4 Shareholder Proposal Regarding Sustainability Report ShrHldr Against Against For HCP, INC. Ticker Security ID: Meeting Date Meeting Status HCP CUSIP 40414L109 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Flaherty III Mgmt For For For Elect Christine Garvey Mgmt For For For Elect David Henry Mgmt For For For Elect Lauralee Martin Mgmt For For For Elect Michael McKee Mgmt For For For Elect Harold Messmer, Jr. Mgmt For For For Elect Peter Rhein Mgmt For For For Elect Kenneth Roath Mgmt For For For Elect Richard Rosenberg Mgmt For For For Elect Joseph Sullivan Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against Health Care REIT, Inc. Ticker Security ID: Meeting Date Meeting Status HCN CUSIP 42217K106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas DeRosa Mgmt For For For Elect Jeffrey Donahue Mgmt For For For Elect Fred Klipsch Mgmt For For For 2 Ratification of Auditor Mgmt For For For Highwoods Properties, Inc. Ticker Security ID: Meeting Date Meeting Status HIW CUSIP 431284108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gene Anderson Mgmt For For For Elect Edward Fritsch Mgmt For For For Elect David Hartzell Mgmt For For For Elect Lawrence Kaplan Mgmt For For For Elect Sherry Kellett Mgmt For For For Elect L. Glenn Orr, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Purchase Plan Mgmt For For For Host Hotels & Resorts, Inc. Ticker Security ID: Meeting Date Meeting Status HST CUSIP 44107P104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Baylis Mgmt For For For 2 Elect Willard Brittain, Jr. Mgmt For For For 3 Elect Terence Golden Mgmt For For For 4 Elect Ann Korologos Mgmt For For For 5 Elect Richard Marriott Mgmt For For For 6 Elect John Morse, Jr. Mgmt For For For 7 Elect Gordon Smith Mgmt For For For 8 Elect W. Edward Walter Mgmt For For For 9 Ratification of Auditor Mgmt For For For iStar Financial Inc. Ticker Security ID: Meeting Date Meeting Status SFI CUSIP 45031U101 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Sugarman Mgmt For For For Elect Glenn August Mgmt For For For Elect Robert Holman, Jr. Mgmt For For For Elect Robin Josephs Mgmt For For For Elect John McDonald Mgmt For For For Elect George Puskar Mgmt For For For Elect Dale Anne Reiss Mgmt For For For Elect Jeffrey Weber Mgmt For For For 2 Ratification of Auditor Mgmt For For For Kimco Realty Corporation Ticker Security ID: Meeting Date Meeting Status KIM CUSIP 49446R109 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Milton Cooper Mgmt For For For Elect Philip Coviello Mgmt For Withhold Against Elect Richard Dooley Mgmt For Withhold Against Elect Joe Grills Mgmt For Withhold Against Elect David Henry Mgmt For For For Elect F. Patrick Hughes Mgmt For Withhold Against Elect Frank Lourenso Mgmt For Withhold Against Elect Richard Saltzman Mgmt For Withhold Against 2 2010 Equity Participation Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Macerich Company Ticker Security ID: Meeting Date Meeting Status MAC CUSIP 554382101 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Arthur Coppola Mgmt For For For 2 Elect Edward Coppola Mgmt For For For 3 Elect James Cownie Mgmt For For For 4 Elect Fred Hubbell Mgmt For For For 5 Elect Mason Ross Mgmt For For For 6 Elect William Sexton Mgmt For For For 7 Ratification of Auditor Mgmt For For For Nationwide Health Properties, Inc. Ticker Security ID: Meeting Date Meeting Status NHP CUSIP 638620104 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect David Banks Mgmt For For For Elect Douglas Pasquale Mgmt For For For Elect Robert Paulson Mgmt For For For 2 Ratification of Auditor Mgmt For Against Against 3 Amendment to the 2005 Performance Incentive Plan Mgmt For Against Against Prologis Ticker Security ID: Meeting Date Meeting Status PLD CUSIP 743410102 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Feinberg Mgmt For For For Elect George Fotiades Mgmt For For For Elect Christine Garvey Mgmt For For For Elect Lawrence Jackson Mgmt For For For Elect Donald Jacobs Mgmt For For For Elect Irving Lyons, III Mgmt For For For Elect Walter Rakowich Mgmt For For For Elect D. Michael Steuert Mgmt For For For Elect J. Andre Teixeira Mgmt For For For Elect Andrea Zulberti Mgmt For For For 2 Amendment to the 2006 Long-Term Incentive Plan Mgmt For Against Against 3 Option Exchange Mgmt For For For 4 Ratification of Auditor Mgmt For For For Rayonier Inc. Ticker Security ID: Meeting Date Meeting Status RYN CUSIP 754907103 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect C. David Brown, II Mgmt For For For 2 Elect John Bush Mgmt For For For 3 Elect Lee Thomas Mgmt For For For 4 Elect Paul Kirk, Jr. Mgmt For For For 5 Increase of Authorized Common Stock Mgmt For For For 6 Amendment to the Incentive Stock Plan Mgmt For For For 7 Ratification of Auditor Mgmt For For For Regency Centers Corporation Ticker Security ID: Meeting Date Meeting Status REG CUSIP 758849103 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Stein, Jr. Mgmt For For For Elect Raymond Bank Mgmt For For For Elect C. Ronald Blankenship Mgmt For For For Elect Alvin Carpenter Mgmt For For For Elect J. Dix Druce Jr. Mgmt For For For Elect Mary Lou Fiala Mgmt For For For Elect Bruce Johnson Mgmt For Withhold Against Elect Douglas Luke Mgmt For For For Elect John Schweitzer Mgmt For For For Elect Brian Smith Mgmt For For For Elect Thomas Wattles Mgmt For For For 2 Ratification of Auditor Mgmt For For For Simon Property Group, Inc. Ticker Security ID: Meeting Date Meeting Status SPG CUSIP 828806109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Melvyn Bergstein Mgmt For For For 2 Elect Linda Bynoe Mgmt For For For 3 Elect Larry Glasscock Mgmt For For For 4 Elect Karen Horn Mgmt For Against Against 5 Elect Allan Hubbard Mgmt For For For 6 Elect Reuben Leibowitz Mgmt For For For 7 Elect Daniel Smith Mgmt For For For 8 Elect J. Albert Smith, Jr. Mgmt For For For 9 Ratification of Auditor Mgmt For For For Sovran Self Storage, Inc. Ticker Security ID: Meeting Date Meeting Status SSS CUSIP 84610H108 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Robert Attea Mgmt For For For Elect Kenneth Myszka Mgmt For For For Elect John Burns Mgmt For For For Elect Anthony Gammie Mgmt For For For Elect Charles Lannon Mgmt For For For Elect James Boldt Mgmt For For For 2 Ratification of Auditor Mgmt For For For Starwood Property Trust, Inc. Ticker Security ID: Meeting Date Meeting Status STWD CUSIP 85571B105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Bronson Mgmt For For For Elect Jeffery DiModica Mgmt For For For Elect Jeffery Dishner Mgmt For For For Elect Camille Douglas Mgmt For For For Elect Ellis Rinaldi Mgmt For For For Elect Barry Sternlicht Mgmt For For For Elect Strauss Zelnick Mgmt For For For 2 Ratification of Auditor Mgmt For For For Tanger Factory Outlet Centers, Inc. Ticker Security ID: Meeting Date Meeting Status SKT CUSIP 875465106 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Africk Mgmt For For For Elect Steven B.Tanger Mgmt For For For Elect William G. Benton Mgmt For For For Elect Bridget Ryan Berman Mgmt For For For Elect Thomas E. Robinson Mgmt For For For Elect Allan L. Schuman Mgmt For For For Elect Stanley K. Tanger Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to Incentive Award Plan Mgmt For Against Against Ventas, Inc. Ticker Security ID: Meeting Date Meeting Status VTR CUSIP 92276F100 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Debra Cafaro Mgmt For For For Elect Douglas Crocker, ll Mgmt For For For Elect Ronald Geary Mgmt For For For Elect Jay Gellert Mgmt For For For Elect Robert Reed Mgmt For For For Elect Sheli Rosenberg Mgmt For For For Elect James Shelton Mgmt For For For Elect Thomas Theobald Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against Vornado Realty Trust Ticker Security ID: Meeting Date Meeting Status VNO CUSIP 929042109 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Candace Beinecke Mgmt For Withhold Against Elect Robert Kogod Mgmt For For For Elect David Mandelbaum Mgmt For Withhold Against Elect Richard West Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Omnibus Share Plan Mgmt For For For 4 Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHldr Against For Against 5 Shareholder Proposal Regarding Independent Board Chairman ShrHldr Against For Against 6 Shareholder Proposal Regarding Declassification of the Board ShrHldr Against For Against W2007 Grace Acquisition Corp Ticker Security ID: Meeting Date Meeting Status WGCBP ISIN US9825682068 06/03/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Clapp III Mgmt For Abstain Against 2 Elect David Johnson Mgmt For Abstain Against 3 Elect Stuart Schwarzschild Mgmt For Abstain Against 4 Elect Eric Clark Mgmt For Abstain Against 5 Elect Billy Jackson Mgmt For For For 6 Elect Patrick Traynor Mgmt For Abstain Against 7 Elect Anthony Vogt, Jr. Mgmt For Abstain Against 8 Elect Shaheen Shaheen Mgmt For Abstain Against 9 Elect Jess Williams Mgmt For Abstain Against 10 Elect Charles Reaves Mgmt For Abstain Against 11 Elect Frederick Shearin Mgmt For Abstain Against 12 Elect William Nido Mgmt For Abstain Against 13 Elect Thomas Linn Mgmt For Abstain Against 14 Elect Roberto Verthelyi Mgmt For For For 15 Elect Robert Conn Mgmt For Abstain Against 16 Elect Jeffrey Goodman Mgmt For Abstain Against 17 Elect Glenn Berry III Mgmt For Abstain Against 18 Elect Melody Taylor Mgmt For Abstain Against 19 Elect Jim Devellano Mgmt For Abstain Against 20 Elect Art Chandler Mgmt For Abstain Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Neuberger Berman Income Opportunity Fund Inc. By: /s/ Robert Conti Robert Conti Chief Executive Officer Date: August 30, 2010
